Citation Nr: 0822970	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to April 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
disagreed with this decision in January 2006.  She perfected 
a timely appeal in November 2006 and requested a Board 
hearing which was held before the undersigned Acting Veterans 
Law Judge in February 2008.

In December 1998, the Board denied the veteran's claim of 
service connection for a psychiatric disorder.  The veteran 
did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008).  It appears 
that, in the October 2006 Statement of the Case, the RO 
essentially reopened the veteran's previously denied claim of 
service connection for a psychiatric disorder (which it 
characterized as chronic paranoid schizophrenia) and denied 
this claim on the merits.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO has reviewed the veteran's service 
connection claim for a psychiatric disorder on a de novo 
basis, this issue is as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for a psychiatric disorder, the Board must make 
its own determination as to whether new and material evidence 
has been received to reopen this claim.  That is, the Board 
has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).




FINDINGS OF FACT

1.  In December 1998, the Board denied the veteran's claim of 
service connection for a psychiatric disorder; this decision 
was not appealed.  

2.  Evidence received since the December 1998 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008). 

2.  New and material evidence has not been received to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating a psychiatric disorder to active service and noted 
other types of evidence the veteran could submit in support 
of her claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A September 2007 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for a psychiatric 
disorder, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As will be explained below in greater detail, the evidence 
does not support reopening the veteran's previously denied 
claim for service connection for a psychiatric disorder.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2005 letter was issued to the appellant prior to the 
December 2005 rating decision which denied the benefits 
sought on appeal; thus, this notice was timely.  Because the 
appellant's claim is not being reopened in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F. 3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.  VA need not conduct an 
examination with respect to the claim of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.


 Analysis

In December 1998, the Board denied the veteran's claim of 
service connection for a psychiatric disorder.  The veteran 
did not appeal, so the December 1998 Board decision is final.  
38 U.S.C.A. § 7105(c).

The claim of entitlement to service connection for a 
psychiatric disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen her 
previously denied service connection claim for a psychiatric 
disorder in a statement that was date-stamped as received at 
the RO on May 31, 2005.  New and material evidence is defined 
by regulation, see 38 C.F.R. § 3.156, which VA amended in 
2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The 
amended version of 38 C.F.R. § 3.156(a), however, is 
applicable only to claims filed on or after August 29, 2001.  
Because the veteran filed this application to reopen her 
claim of service connection for a psychiatric disorder on 
May 31, 2005, the amended version of 38 C.F.R. § 3.156(a) is 
applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the Board at the time of the December 
1998 decision consisted of the veteran's service medical 
records, including a March 1995 Medical Evaluation Board 
finding that chronic paranoid schizophrenia had pre-existed 
service and was not aggravated by service.  It appears that 
the basis for the Board's December 1998 denial of the 
veteran's service connection claim for a psychiatric disorder 
was that the veteran's service medical records demonstrated 
that chronic paranoid schizophrenia had preexisted service 
and there was no evidence showing that it had increased in 
severity during active service.

The newly submitted evidence consists of private medical 
records from IntraCare Hospital, including a May 2005 
diagnosis of bipolar disorder with psychotic features, and 
the veteran's lay statements.

With respect to the veteran's application to reopen a claim 
of service connection for a psychiatric disorder, the Board 
observes that the evidence that was of record in December 
1998 showed that a psychiatric disorder (diagnosed as chronic 
paranoid schizophrenia) had preexisted active service.  The 
newly submitted evidence shows continuing post-service 
treatment for a psychiatric disorder (now diagnosed as 
bipolar disorder with psychotic features).  The newly 
submitted evidence, however, does not contain objective 
medical evidence relating the veteran's currently diagnosed 
psychiatric disorder to active service.  To the extent that 
the veteran's claim itself or any of her statements tend to 
suggest that the claimed disability is related to service, 
lay assertions of medical causation cannot serve as a 
predicate to reopen the veteran's claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  The Board finds that the newly 
submitted evidence does not bear directly and substantially 
upon the specific matter under consideration, is either 
cumulative or redundant of evidence previously submitted, and 
by itself or in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to decide fairly the merits of the claim of service 
connection for a psychiatric disorder.  Accordingly, although 
new, the evidence received since December 1998 is not 
material to the issue of whether the veteran's currently 
diagnosed psychiatric disorder is related to active service.  
Thus, the claim of service connection for a psychiatric 
disorder is not reopened.


ORDER

As new and material evidence has not been received, the claim 
of service connection for a psychiatric disorder is not 
reopened.  




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


